DETAILED ACTION
Election/Restrictions
Claims 16-21 are withdrawn (canceled by Applicant) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2020.

Claims 2-15 and 22-27 have been examined.  Claims 16-21 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 10 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite that the first and second token comprise 




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 and 21-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 21 recites “determining, by the computer system of the vendor, a temporary price reduction for the buyer with the vendor based on one of the product or a different product with an inventory system of the vendor.”  The buyer should probably by the product based on reading of the instant Specification.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-15 and 22-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) receiving, by a computer system of a vendor and in response to a request from the vendor, a checkout indication to be displayed by a network outlet associated with the vendor; generating, by the computer system of the vendor and responsive to a selection of the checkout indication in connection with a product selected by a buyer accessing the network outlet, a first token based on the selection of the product, the first token having at least one criterion; determining, by the computer system of the vendor, a temporary price reduction for the buyer with the vendor based on one of the product or a different product with an inventory system of the vendor; transmitting, by the computer system of the vendor, a token expiration time for a second token based on at least one of the temporary price reduction or a product availability with the inventory system; causing, by the computer system of the vendor, a transmission of the second token to a communication device of the buyer from a service provider; receiving, via the network outlet by the computer system of the vendor, the second token; and determining, by the computer system of the vendor, a validity of the second token when received via the network outlet based on the token expiration time.  The claims are drawn to based upon a buyers intention to purchase a product generating a token(s) that includes a discount and an expiration time.  The limitations, under its broadest reasonable interpretation, covers a fundamental economic practice and a commercial or legal interactions (sales activities or behaviors), but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic practice and a commercial or legal interactions (sales activities or behaviors), but for the recitation of generic computer 
This judicial exception is not integrated into a practical application.  The claim recites the additional element of a computer system of a vendor to perform the receiving, generating, and determining steps and a computer system of a service provider performs the transmission step.  Both computer systems in all of the steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional element of using a computer system of a vendor and service provider to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
The dependent claims only further narrowing the abstract idea.  The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 3, 7-10, 14, 15, 22, 23 and 27 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Graylin, U.S. PG-Pub No. 2013/0054336 (reference C on the attached PTO-892).
As per claims 2, 9 and 22, Graylin teaches a method, comprising: receiving, by a computer system of a vendor and in response to a request from the vendor, a checkout indication to be displayed by a network outlet associated with the vendor (see paragraph 0046, lines 1-4); generating, by the computer system of the vendor and responsive to a selection of the checkout indication in connection with a product selected by a buyer accessing the network outlet, a first token based on the selection of the product, the first token having at least one criterion (see paragraph 0047, lines 5-6 and paragraph 0048, lines 1-10); determining, by the computer system of the vendor, a temporary price reduction for the buyer with the vendor based on one of the product or a different product with an inventory system of the vendor; transmitting, by the computer system of the vendor, a token expiration time for a second token based on at least one of the temporary price reduction or a product availability with the inventory system (see paragraph 0052, lines 3-15); causing, by the computer system of the vendor, a transmission the second token to a communication device of the buyer from a service provider (see paragraph 0048, lines 10-14); receiving, via the network outlet by the computer system of the vendor, the second token; and determining, by the computer system of the vendor, a validity of the second token when received via the network outlet based on the token expiration time (see paragraph 0052, lines 25-27). 
As per claims 3, 10 and 23, Gaylin teaches the method of claim 2 as described above.  Gaylin further teaches wherein the first token and the second token are the same token (see paragraph 0007).  

As per claims 8 and 15, Gaylin teaches the method of claim 2 as described above.  Gaylin further teaches wherein the criterion comprises one or more of an expiration time of the first token or a geographic restriction of the first token (see paragraph 0048, lines 19-22).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-6, 11-13 and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graylin, U.S. PG-Pub No. 2013/0054336 (reference C on the attached PTO-892) in view of Richie et al., U.S. PG-Pub No. 2012/0173431 (reference A on the attached PTO-892).
As per claims 4, 11 and 24, Gaylin teaches the method of claim 2 as described above.  Gaylin does not explicitly teach wherein the second token includes a token code.  Richie et al. further teaches wherein the second token includes a token code (see paragraph 0010).  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this feature into the method of Graylin.  One of ordinary skill in the art would have motivated to 
As per claims 5, 12 and 25, Gaylin teaches the method of claim 2 as described above.  Gaylin does not explicitly teach wherein the first token is encrypted.  Richie et al. further teaches wherein the first token is encrypted (see paragraph 0013).  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this feature into the method of Graylin.  One of ordinary skill in the art would have motivated to incorporate this feature for the purpose of improving security of payment transactions (see paragraph 0086 of Richie et al.).
As per claims 6, 13 and 26, Gaylin in view of Richie et al. teaches the method of claim 5 as described above.  Gaylin further teaches transmitting, by the computer system of the vendor to the encrypted first token (see paragraph 0048, lines 19-22).

Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive. 
Applicant argues “the limitations relate to a specific usage (e.g., digital tokens during online checkout data processing) in a specific situation (e.g., when generating a second digital token after detecting using a first digital token through the checkout processing) to provide a particular practical application that improves technology (e.g., to convey limited use tokens to devices that represent data for an item that may be submitted through a network outlet).”  However, the instant Specification is silent as to the use of tokens being an improvement to a computer or technology.  This is not found in any of the cited paragraphs.  0003, 0004, 0017-0023.
To summarize the BASCOM Global Internet Services, Inc. claims, the ISP server receives a request to access a website, associates the request with a particular user, and identifies the requested website. The filtering tool then applies the filtering mechanism associated with the particular user to the requested website to determine whether the user associated with that request is allowed access to the website. The filtering tool returns either the content of the website to the user, or a message to the user indicating that the request was denied. The ’606 patent describes its filtering system as a novel advance over prior art computer filters, in that no one had previously provided customized filters at a remote server. The inventive concept described and claimed in the ’606 patent is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. This design gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server. The claims do not merely recite the abstract idea of filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components. Although the invention in DDR’s patent was engineered in the context of retaining potential customers, the invention was not claiming a business method per se, but was instead claiming a technical way to satisfy an existing problem for website hosts and viewers. Similarly, although the invention in the ’606 patent is engineered in the context of filtering content, the invention is not claiming the idea of filtering content simply applied to the Internet. The ’606 patent is instead claiming a technology- based solution (not an abstract-idea-based solution implemented with generic technical components in a conventional way) to filter content on the Internet that overcomes existing problems with other Internet filtering systems. By taking a prior art filter solution (one-size fits- all filter at the ISP server) and making it more dynamic and efficient  the ISP server), the claimed invention represents a “software- based invention[ ] that improve[s] the performance of the computer system itself.”  As explained above, construed in favor of BASCOM as they must be in this procedural posture, the claims of the ’606 patent do not preempt the use of the abstract idea of filtering content on the Internet or on generic computer components performing conventional activities. The claims carve out a specific location for the filtering system (a remote ISP server) and require the filtering system to give users the ability to customize filtering for their individual network accounts.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.  
Applicant argues “the amended claim is analogous in terms of patent eligibility, to claim 1 in Example 42 of the 2019 PEG Examples.”  In this Example the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.  In the instant claims, the Argued improvement cannot be found.
Applicant mentions the Amdocs decision.  In Amdocs, the claim entails an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously required massive databases).  The solution requires arguably generic components, including network devices and “gatherers” which “gather” information. However, the claim’s enhancing limitation necessarily requires that these generic components operate in an unconventional manner to achieve an improvement in computer functionality. The enhancing limitation depends not only on the invention’s distributed architecture, but also depends upon the network devices and gatherers—even though these may be generic—working together in a distributed manner. The patent explains that field .  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., limiting a token based on a token expiration time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newbrough et al. (2007/0284435).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMICA L NORMAN/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
SAMICA L. NORMAN
Primary Examiner
Art Unit 3697


sln